Title: From John Adams to the President of Congress, 24 May 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 24 May 1781. RC in John Thaxter’s handPCC, No. 84, III, f. 163–168. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:431–433.
In this letter John Adams provided an English translation of Amsterdam’s address of 18 May to the States of Holland. The city’s deputies noted the ineffectual measures taken thus far to prosecute the war against Britain and particularly the inability of the Dutch navy to protect the nation’s commerce. Such a state of affairs was unworthy of the Dutch Republic and puzzling to the Northern Powers from whom aid was being sought. The only way to correct the situation was to enter into negotiations for an alliance with France, redouble efforts to convince the Northern Powers that their assistance was absolutely necessary, and make effective use of the nation’s resources against the British enemy. In his two final paragraphs (printed as one in Wharton), Adams called it a “manly address,” reflecting “the old Batavian Spirit.” It owed its appearance, Adams believed, to “the presentation and publication of my memorial to the States General, which was more universally and highly applauded than was expected by me or any one else.” Adams, like the Gazette de Leyde when it published Amsterdam’s address on 25 May, noted that there was no mention of the Dutch-American treaty proposed in his memorial. He attributed the omission to ongoing deliberations, but see his letter of 26 May to Dumas, below.
